Order denying defendant’s motion to strike out certain allegations of the complaint, and for other relief, modified by granting the motion to strike out certain portions of the complaint as set forth in the order to show cause, dated July 2, 1935, and as so modified affirmed, with *578twenty dollars costs and disbursements to the appellant, with leave to the defendant to answer within five days after service of order. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.